UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1039


JIMMY CHIP E,

                Plaintiff – Appellant,

          and

MICHELLE M; PETER B; KAREN W,

                Plaintiffs,

          v.

BEVERLY BUSCEMI; KELLY FLOYD; SOUTH CAROLINA DEPARTMENT OF
HEALTH AND HUMAN SERVICES, The; SOUTH CAROLINA DEPARTMENT
OF DISABILITIES AND SPECIAL NEEDS, The; ANTHONY KECK;
RICHARD  HUNTRESS;  NIKKI   RANDHAWA  HALEY;  MARSHALL  C.
SANFORD,

                Defendants – Appellees,

          and

EMMA FORKNER,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     J. Michelle Childs, District
Judge; Timothy M. Cain, District Judge. (6:10-cv-00767-TMC)


Submitted:   April 21, 2016                 Decided:   April 29, 2016


Before MOTZ, SHEDD, and KEENAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Patricia Logan Harrison, Columbia, South Carolina; Kenneth C.
Anthony, Jr., ANTHONY LAW FIRM, Spartanburg, South Carolina, for
Appellant. William H. Davidson, II, Kenneth P. Woodington,
DAVIDSON & LINDEMANN, P.A., Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Jimmy Chip E (“Chip”), a participant in South Carolina’s

Medicaid waiver program, appeals from the district court’s order

dismissing his claims as moot.                  We have reviewed the parties’

briefs and the joint appendix, and we find no reversible error.

Accordingly, we affirm substantially for the reasons stated by

the district court.        E v. Buscemi, No. 6:10-cv-00767-TMC (D.S.C.

Mar. 7, 2013).

     We address two issues separately.                      First, Chip contends

that he has a right to receive services ordered by his treating

physician and that Defendants’ failure to promptly provide such

services violates the Medicaid Act, 42 U.S.C. § 1396a (2012),

and 42 U.S.C. § 1983 (2012).                As a result, Chip asserts that

this portion of his complaint was improperly dismissed.                     Chip’s

claim is without merit for several reasons.

     First, Chip rests his claim on a one-page 2010 affidavit

from his treating physician.                This does not purport to be an

“order,” nor does it state that, in the absence of the specific

care recommended, Chip would face risk of institutionalization.

Second,   while   a   treating      physician’s         opinion   is   entitled   to

deference,    agencies     are   not       bound   by   a   treating   physician’s

statement.     See    42   U.S.C.      §    1396n(i)(1)(G)(ii)(I)(aa)       (2012)

(providing that the treating physician should be consulted in

determining a care plan); see also Moore ex rel. Moore v. Reese,

                                            3
637 F.3d 1220, 1255 (11th Cir. 2011) (holding that a private

physician’s word is “not dispositive”).                             Finally, there is no

evidence       in    the       record    that    Chip     or   his    physician       formally

requested any additional services.                        Had he done so, any denial

or unreasonable delay would be subject to review through the

state    administrative            process,       and     potentially        beyond.           See

Doe v. Kidd, 501 F.3d 348, 351-52 (4th Cir. 2007) (describing

the     process       for       service    and        assistance      requests       in   South

Carolina).

       Next, Chip raised a claim that his due process rights were

violated when he did not receive the proper notification and

hearing prior to the denial, reduction, or termination of his

services.           However,       proof    of        denial   of    due    process       in    an

administrative          proceeding         requires       a    showing      of     substantial

prejudice.          Jourdan v. Equitable Equip. Co., 889 F.2d 637, 640

(5th    Cir.        1989).        Here,     the       administrative        proceeding         was

resolved in Chip’s favor, and his services were not reduced.

Had    there    been       a    reduction,       Chip    could      have    raised    his      due

process claims in his administrative appeal and received proper

review.     Because Chip has alleged no injury personal to him, his

claim is without merit.

       Accordingly, we affirm the judgment of the district court.

We    dispense       with      oral     argument       because      the    facts    and   legal



                                                  4
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   5